Exhibit 10.1

EXECUTION VERSION

PREFERRED STOCK REPURCHASE

AND WARRANT CANCELLATION AGREEMENT

PREFERRED STOCK REPURCHASE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”)
dated as of June 16, 2016, by and among Elizabeth Arden, Inc., a Florida
corporation (the “Company”), Revlon, Inc., a Delaware corporation (“Ultimate
Parent”), Revlon Consumer Products Corporation, a Delaware corporation and
wholly-owned subsidiary of Ultimate Parent (“Operating Parent” and, collectively
with Ultimate Parent, “Parent”), RR Transaction Corp., a Florida corporation and
a wholly-owned direct subsidiary of Operating Parent (“Acquisition Sub”),
Nightingale Onshore Holdings L.P., a Delaware limited partnership (“Nightingale
Onshore”), and Nightingale Offshore Holdings L.P., a Delaware limited
partnership (“Nightingale Offshore” and, together with Nightingale Onshore,
“Nightingale”).

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, Acquisition Sub and the Company have entered into an Agreement and Plan
of Merger (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), providing for, among other things, the merger of
Acquisition Sub with and into the Company, with the Company continuing as the
surviving corporation and wholly-owned subsidiary of Parent in such merger (the
“Merger”);

WHEREAS, Nightingale is the beneficial owner in the aggregate of 50,000 shares
of Series A Serial Preferred Stock of the Company, par value $0.01 per share
(the “Preferred Stock”), and warrants for the purchase of up to 2,452,267 shares
of common stock, par value $0.01 per share, of the Company (the “Warrants”), and
is party to that certain Shareholders Agreement, dated as of August 19, 2014,
with the Company (the “Shareholders Agreement”);

WHEREAS, in order to induce Parent and Acquisition Sub to enter into the Merger
Agreement, the Company and Nightingale have agreed to enter into this Agreement
and abide by the covenants and obligations set forth herein; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

REDEMPTION OF PREFERRED STOCK; CANCELLATION OF WARRANTS

Section 1.1 Redemption of Preferred Stock; Cancellation of Warrants. On the
Closing Date (whenever that may be), (a) Nightingale shall irrevocably sell to
the Company, and the Company shall purchase from Nightingale, all right, title
and interest in and to the Preferred Stock, free and clear of any liens and
encumbrances, for a cash purchase price equal to the amount payable pursuant to
Section 7(a)(ii) of the Articles of Amendment to the Amended and



--------------------------------------------------------------------------------

Restated Articles of Incorporation of the Company Designating Series A Serial
Preferred Stock (the “Preferred Stock Designation”) for each share of Preferred
Stock in respect of a Change of Control Date (as defined in the Preferred Stock
Designation) occurring on the Closing Date (the “Purchase Price”), and (b) the
Warrants and the Shareholders Agreement and any other agreement between the
Company or any of its subsidiaries on the one hand and Nightingale or any of its
affiliates on the other hand (other than this Agreement) shall irrevocably
terminate and be of no further force or effect, excluding, for the avoidance of
doubt, the provisions of any such agreements which are intended to survive the
agreement’s termination in accordance with the terms thereof, and, provided,
that any agreements for the benefit of the directors of the Company who were
appointed by Nightingale pursuant to the Shareholders Agreement shall remain in
effect in accordance with their terms. As long as this Agreement is in effect,
the provisions of this Agreement shall supersede and replace the notice
procedures set forth in Section 7(b) of the Preferred Stock Designation.
Nightingale hereby irrevocably waives any and all consent or approval rights it
possesses, if any, under the Shareholders Agreement with respect to the
Company’s entry into, and consummation of transactions contemplated by, the
Merger Agreement.

Section 1.2 Closing. The closing of the transactions contemplated by
Section 1.1(a) (the “Nightingale Closing”) shall occur at the Closing, effective
as of the Effective Time.

Section 1.3 Closing Deliverables.

(a) At the Nightingale Closing, Nightingale shall deliver to the Company and
Parent:

(i) a duly executed signature page of Nightingale to a termination of Warrants
and Shareholders Agreement in a form to be mutually agreed among the parties
hereto; and

(ii) certificates complying with the provisions of Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the effect that each of
Nightingale Onshore and Nightingale Offshore is not a “foreign person” within
the meaning of Section 1445 of the Code.

(b) At the Nightingale Closing, the Company shall deliver to Nightingale:

(i) payment of immediately available funds in the amount of the Purchase Price
by wire transfer to an account number specified by Nightingale at least three
days prior to the Nightingale Closing; and

(ii) a duly executed signature page of the Company to a termination of Warrants
and Shareholders Agreement in a form to be mutually agreed among the parties
hereto.

Section 1.4 Further Assurances. Nightingale hereby agrees to execute and deliver
such further instruments of sale, transfer, conveyance, assignment, release
termination and confirmation as the Company or Parent may reasonably request in
order to effect the purchase of the Preferred Stock by the Company and
termination of the Warrants and the Shareholders Agreement as contemplated by
this Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 1.5 Withholding. The Company shall be entitled to deduct and withhold
from the amounts payable under this Agreement such amounts as are required to be
deducted and withheld under the Code and any other applicable tax laws. Any such
deducted and withheld amount shall be treated as though it had been paid to the
person in respect of which such withholding was required, provided that the
Company timely pays over such deducted and withheld amount to the applicable
taxing authority.

ARTICLE II

MISCELLANEOUS

Section 2.1 Termination. This Agreement shall terminate in its entirety upon the
termination of the Merger Agreement in accordance with its terms or by the
mutual written agreement of the parties hereto; provided, however, that the
provisions of this Article II (Miscellaneous) shall survive any termination of
this Agreement. In the event of termination of this Agreement, this Agreement
shall become void and of no effect with no liability on the part of any party
hereto; provided, however, that the termination of this Agreement shall not
prevent any party hereto from seeking any remedies (at law or in equity) against
any other party hereto for such party’s breach of any of the terms of this
Agreement occurring prior to such termination.

Section 2.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by facsimile or e-mail transmission, upon confirmation of
receipt, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

  (i) if to Nightingale to:

 

     Nightingale Onshore Holdings L.P. and Nightingale Offshore Holdings L.P.

     c/o Rhône Capital IV L.P.

     630 5th Avenue, Suite 2710

     Fax: +1.212.218.6789

     E-mail: steiner@rhonegroup.com

     Attention: M. Allison Steiner

 

     and

(ii) if to the Company, Parent or Acquisition Sub, in accordance with
Section 9.2 of the Merger Agreement, or to such other persons, addresses or
facsimile numbers as may be designated in writing to each other party hereto by
the person entitled to receive such communication as provided above.

 

-3-



--------------------------------------------------------------------------------

Section 2.3 Amendments; Waivers; Extensions.

(a) This Agreement may not be amended, modified, altered or supplemented, except
by an instrument in writing signed on behalf of each of the parties hereto.

(b) At any time prior to the Effective Time, the parties hereto may, to the
extent permitted by applicable law, (i) extend the time for the performance of
any of the obligations or other acts of the other party, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party. The failure of a party to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights. No single or partial exercise of any right, remedy, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. Any waiver shall be
effective only in the specific instance and for the specific purpose for which
given and shall not constitute a waiver to any subsequent or other exercise of
any right, remedy, power or privilege hereunder.

Section 2.4 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the transactions contemplated by this Agreement or the Merger Agreement
are consummated.

Section 2.5 Binding Effect; Benefit; Assignment. Neither this Agreement nor any
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of a Legal Requirement or otherwise)
without the prior written consent of the other parties hereto, except that the
Agreement may be assigned by Parent or Acquisition Sub to an Affiliate of such
party; provided that the party making such assignment shall not be released from
its obligations hereunder. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and permitted assigns.

Section 2.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction); provided, however, that the laws of the State of
Florida shall govern any matters pertaining to the internal corporate governance
of the Company.

Section 2.7 Counterparts. This Agreement may be executed in counterparts
(including by electronic means), each of which shall be considered one and the
same agreement and this Agreement shall become effective when a counterpart
signed by each party shall be delivered to the other party, it being understood
that both parties need not sign the same counterpart.

 

-4-



--------------------------------------------------------------------------------

Delivery of an executed signature page of this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be effective as
delivery of a manually executed counterpart hereof.

Section 2.8 Venue; Waiver of Jury Trial.

(a) Each party hereby submits to the nonexclusive jurisdiction of the Delaware
Court of Chancery (or, if (but only if) the Delaware Court of Chancery shall be
unavailable, any other court of the State of Delaware or any federal court
sitting in the State of Delaware), for the purpose of any action or proceeding
arising out of or relating to this Agreement and each of the parties hereto
hereby irrevocably agrees that all claims in respect to such action or
proceeding may be heard and determined in any such court.

(b) Each of the parties hereto (a) irrevocably consents to the service of the
summons and complaint and any other process in any other action or proceeding
relating to the transactions contemplated by this Agreement, on behalf of itself
or its property, by personal delivery of copies of such process to such party
and nothing in this Section 2.8 shall affect the right of any party to serve
legal process in any other manner permitted by law, (b) consents to submit
itself to the personal jurisdiction of the Delaware Court of Chancery, any other
court of the State of Delaware and any federal court sitting in the State of
Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement and (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court. Each party hereto agrees that a final judgment in
any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
THEREOF. EACH PARTY (A) MAKES THIS WAIVER VOLUNTARILY AND (B) ACKNOWLEDGES THAT
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 2.8.

Section 2.9 Entire Agreement; Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof and (b) is not intended to, and does not, confer upon any person or
entity other than the parties hereto any rights or remedies hereunder.

Section 2.10 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

-5-



--------------------------------------------------------------------------------

Section 2.11 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breach party shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to seek and
obtain (on behalf of themselves and the third-party beneficiaries of this
Agreement) (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an
Injunction, restraining such breach or threatened breach. No party or any other
person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 2.11, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

Section 2.12 Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

Section 2.13 Interpretation. The parties have participated jointly in the
negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. When a reference is made in this
Agreement to an Article, Section, Annex or Exhibit, such reference shall be to
an Article or Section of, or an Annex or Exhibit to, this Agreement, unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any statute defined or referred to herein or any agreement
or instrument that is referred to herein means such statute, agreement or
instrument as from time to time amended, modified or supplemented, including (in
the case of statutes) by succession of comparable successor statutes. References
to a person are also to its permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

ELIZABETH ARDEN, INC. By:  

/s/ E. Scott Beattie

  Name: E. Scott Beattie   Title: Chairman and CEO

 

[PREFERRED REDEMPTION AGREEMENT]



--------------------------------------------------------------------------------

REVLON, INC. By:  

/s/ Fabian T. Garcia

  Name: Fabian T. Garcia   Title: President and Chief Executive Officer REVLON
CONSUMER PRODUCTS CORPORATION By:  

/s/ Fabian T. Garcia

  Name: Fabian T. Garcia   Title: President and Chief Executive Officer RR
TRANSACTION CORP. By:  

/s/ Michael T. Sheehan

  Name: Michael T. Sheehan   Title: Vice President and Secretary

 

[PREFERRED REDEMPTION AGREEMENT]



--------------------------------------------------------------------------------

NIGHTINGALE ONSHORE L.P. By:  

/s/ Franz-Ferdinand Buerstedde

 

Name: Franz-Ferdinand Buerstedde

 

Title: Authorized Signatory

NIGHTINGALE OFFSHORE L.P. By:  

/s/ Franz-Ferdinand Buerstedde

 

Name: Franz-Ferdinand Buerstedde

 

Title: Authorized Signatory

 

[PREFERRED REDEMPTION AGREEMENT]